MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                       FILED
court except for the purpose of establishing                               Aug 21 2018, 9:05 am
the defense of res judicata, collateral
estoppel, or the law of the case.                                               CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Joey Lee Offill,                                         August 21, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         58A01-1711-CR-2692
        v.                                               Appeal from the Ohio Circuit
                                                         Court
State of Indiana,                                        The Honorable James D.
Appellee-Plaintiff.                                      Humphrey, Judge
                                                         The Honorable Kimberly A.
                                                         Schmaltz, Magistrate
                                                         Trial Court Cause No.
                                                         58C01-1612-F5-7



Bradford, Judge.


Court of Appeals of Indiana | Memorandum Decision 58A01-1711-CR-2692 | August 21, 2018              Page 1 of 4
                                          Case Summary
[1]   On August 18, 2017, Joey Lee Offill pled guilty to Level 5 felony operating a

      vehicle after having received a lifetime suspension. In sentencing Offill, the

      trial court considered both his lengthy criminal history, consisting of thirty-nine

      prior convictions and fifteen prior probation violations, and his claimed mental

      deficiencies. The trial court imposed a five-year term of imprisonment. On

      appeal, Offill contends that his sentence is inappropriate. We affirm.



                            Facts and Procedural History
[2]   While on duty at approximately 3:30 a.m. on the morning of December 3,

      2016, Ohio County Sheriff’s Deputy Colin English observed a vehicle

      approaching that had a headlight out. Deputy English initiated a traffic stop

      and identified Offill as the driver. During the traffic stop, Offill indicated that

      he “hadn’t had his license in a long time.” Tr. p. 7.


[3]   The State charged Offill with Level 5 felony operating a vehicle after having

      received a lifetime suspension on December 5, 2016. On August 18, 2017,

      Offill pled guilty as charged. The trial court subsequently imposed a five-year

      executed sentence.



                                 Discussion and Decision



      Court of Appeals of Indiana | Memorandum Decision 58A01-1711-CR-2692 | August 21, 2018   Page 2 of 4
[4]   Offill contends that his five-year sentence in inappropriate.1 Indiana Appellate

      Rule 7(B) provides that “The Court may revise a sentence authorized by statute

      if, after due consideration of the trial court’s decision, the Court finds that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” In analyzing such claims, we “‘concentrate less on comparing

      the facts of [the case at issue] to others, whether real or hypothetical, and more

      on focusing on the nature, extent, and depravity of the offense for which the

      defendant is being sentenced, and what it reveals about the defendant’s

      character.’” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App. 2008) (quoting

      Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans. denied). The

      defendant bears the burden of persuading us that his sentence is inappropriate.

      Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).


[5]   In this case, Offill chose to drive a vehicle despite knowing that his driving

      privileges had previously been suspended for life. In fact, when pulled over,

      Offill told Deputy English that “he hadn’t had a license in a long time.” Tr. p.

      7. Offill’s vehicle only had one headlight when Deputy English initiated the

      traffic stop at approximately 3:30 in the morning. Offill also smelled of

      alcoholic beverage, appeared nervous, had a blood alcohol concentration of

      .076, and had alcoholic beverages with him in the vehicle. Offill’s actions are




      1
        Although Offill’s brief references both the abuse of discretion and appropriateness standards of review, it
      only presents a cogent argument relating to the appropriateness standard. We will therefore limit our review
      accordingly.

      Court of Appeals of Indiana | Memorandum Decision 58A01-1711-CR-2692 | August 21, 2018             Page 3 of 4
      troubling given his pattern of engaging in alcohol-related offenses, including

      operating vehicles while intoxicated.


[6]   As for Offill’s character, the record indicates that the trial court considered his

      mental deficiencies but found that they paled in significance to his criminal

      history. Offill had thirty-nine previous convictions and had violated the terms

      of probation on fifteen prior occasions. Many of these convictions appear

      related to alcohol abuse for which Offill has not sought treatment. In addition,

      while out on bond awaiting resolution in this case, Offill was charged with

      numerous additional crimes. These crimes included battery against his sister

      and another individual. He was also found to be a “very high” risk to reoffend.

      Appellant’s App. Vol. III, p. 16. Offill blames his criminal behavior on his

      mental deficiencies but has nonetheless failed to follow through on prior

      opportunities to receive mental health treatment. Given the nature of his

      offense and his significant criminal history, Offill has failed to convince us that

      his five-year sentence is inappropriate.


[7]   The judgment of the trial court is affirmed.


      Brown, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 58A01-1711-CR-2692 | August 21, 2018   Page 4 of 4